Case: 1:19-cv-02489-JG Doc #: 19 Filed: 08/10/20 1 of 2. PageID #: 733



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                                     :
JUDY RAPP,                                           :               CASE NO. 1:19-cv-02489
                                                     :
           Plaintiff,                                :               OPINION & ORDER
                                                     :               [Resolving Doc. 1]
vs.                                                  :
                                                     :
 COMMISSIONER OF SOCIAL                              :
SECURITY ADMINISTRATION,                             :
                                                     :
           Defendant.                                :
                                                     :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Judy Rapp seeks judicial review of the Social Security Administration

Commissioner’s final decision denying her supplemental security income and disability

insurance benefits applications. 1

       On July 28, 2020, Magistrate Judge Kathleen B. Burke issued a Report and

Recommendation (“R&R”) recommending that the Court affirm the Commissioner’s final

decision denying Plaintiff’s applications. 2 Any objections to the R&R are due August 11,

2020. 3 However, on July 28, 2020, Plaintiff filed a response to the R&R indicating that she

“will not be filing objections.” 4

       The Federal Magistrates Act requires district courts to conduct a de novo review

only of objected-to portions of a R&R. 5 Absent objection, district courts may adopt a R&R




       1
           Doc. 1. Plaintiff and Defendant filed merits briefs. Docs. 13 and 15. Plaintiff filed a reply. Doc. 16.
       2
           Doc. 17.
       3
           Id.
       4
           Doc. 18.
       5
           28 U.S.C. § 636(b)(1).
Case: 1:19-cv-02489-JG Doc #: 19 Filed: 08/10/20 2 of 2. PageID #: 734

Case No. 1:19-cv-02489
Gwin, J.

without review. 6 Because Plaintiff has stated she will not be filing objects to the R&R, this

Court may adopt Magistrate Judge Burke’s R&R without further review.

         Accordingly, the Court ADOPTS Magistrate Judge Burke’s R&R, and AFFIRMS the

Commissioner’s final decision.

         IT IS SO ORDERED.


Dated: August 10, 2020                                           s/        James S. Gwin
                                                                 JAMES S. GWIN
                                                                 UNITED STATES DISTRICT JUDGE




           6
             Thomas v. Arn, 474 U.S. 140, 149–52 (1985). Failure to timely object may waive a party’s right to appeal the
district court’s order adopting the R&R. Id. at 155; United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
                                                           -2-
